Title: William H. Crawford to Thomas Jefferson, 22 March 1820
From: Crawford, William Harris,Labouchere, John Peter
To: Jefferson, Thomas


					
						Dear Sir
						
							Washington.
							22d March 1820
						
					
					During my residence in Paris, I had the happiness of making the acquaintance of Mr. Labouchere, brother in law of Mr. Alexander Baring of London. His second son Mr. J. Labouchere, is now in this country on a visit and is desirous of paying his respects to you at Monticello. He is amiable and correct in his deportment, and justly esteemed by all those who have the honor of his acquaintance in this country. Any attentions which you may be able to shew, him, will add to the many obligations which have been conferred upon
					
						Sir. Your most obt Servt
						
							Wm H Crawford
						
					
				